Case 1:17-cr-00101-LEK Document 578 Filed 09/16/19 Page 1 of 2   PageID #: 5033




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “MOTION TO
          Plaintiff,                   ORDER THE GOVERNMENT
                                       TO PROVIDE MEDICAL AND
         v.                            DENTAL SERVICES TO
                                       PRIVATE ATTORNEY
                                       GENERAL ANTHONY
   ANTHONY T. WILLIAMS,                WILLIAMS;” DECLARATION
                                       OF COUNSEL; EXHIBIT “A;”
          Defendant.                   CERTIFICATE OF SERVICE


    DEFENDANT’S “MOTION TO ORDER THE GOVERNMENT TO
     PROVIDE MEDICAL AND DENTAL SERVICES TO PRIVATE
          ATTORNEY GENERAL ANTHONY WILLIAMS”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides     DEFENDANT’S         “MOTION        TO    ORDER        THE

   GOVERNMENT          TO    PROVIDE       MEDICAL      AND      DENTAL
Case 1:17-cr-00101-LEK Document 578 Filed 09/16/19 Page 2 of 2   PageID #: 5034




   SERVICES TO PRIVATE ATTORNEY GENERAL ANTHONY

   WILLIAMS;” Declaration of Counsel and Exhibit “A.”

      Dated: September 16, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
